406 F.2d 1065
69-1 USTC  P 9393
UNITED STATES of America, Plaintiff-Appellant,v.ESTATE of Thomas S. DONNELLY, Sr., Oscar A. Carlson andGenevieve S. Carlson, Defendants-Appellees.
No. 18432.
United States Court of Appeals Sixth Circuit.
Jan. 10, 1969.

Chester C. Davenport, Department of Justice, Washington, D.C., Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, John J. Gobel, Attorneys, Department of Justice, Washington, D.C., on brief; Lawrence Gubow, Detroit, Mich.  (resigned) Now U.S. Atty. Robert J. Grace, Joseph F. Deeb, Jr., Asst. U.S. Atty., Detroit, Mich., of counsel, for appellant.
Daniel N. Pevos, Detroit, Mich., Pevos & Pevos, Detroit, Mich., on brief, for appellees.
Before CELEBREZZE and COMBS, Circuit Judges, and McALLISTER, Senior Circuit Judge.

ORDER

1
The above cause coming on to be heard upon the briefs and record, and the arguments of the parties in open court, and the Court being duly advised,


2
Now, therefore, it is hereby ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed for the reasons set forth in the opinion of Judge Kaess, 295 F. Supp. 557.